     Case 2:18-cr-00814-DMG Document 67 Filed 08/29/21 Page 1 of 17 Page ID #:414



1    TRACY L. WILKISON
     Acting United States Attorney
2    SCOTT M. GARRINGER
     Assistant United States Attorney
3    Chief, Criminal Division
     SCOTT D. DUBOIS (Cal. Bar No. 307110)
4    Assistant United States Attorney
     International Narcotics, Money
5     Laundering & Racketeering Section
          1400 United States Courthouse
6         312 North Spring Street
          Los Angeles, California 90012
7         Telephone: (213) 894-0882
          Facsimile: (213) 894-0142
8         E-mail:    scott.dubois@usdoj.gov

9    Attorneys for Plaintiff
     UNITED STATES OF AMERICA
10

11                           UNITED STATES DISTRICT COURT
12                     FOR THE CENTRAL DISTRICT OF CALIFORNIA
13   UNITED STATES OF AMERICA,                No. 18-CR-814-DMG

14              Plaintiff,                    PLEA AGREEMENT FOR DEFENDANT
                                              CLIDE MAYS
15                    v.

16   CLIDE MAYS,

17              Defendant.

18

19        1.    This constitutes the plea agreement between Clide Mays
20   (“defendant”) and the United States Attorney’s Office for the Central
21   District of California (the “USAO”) in the above-captioned case.
22   This agreement is limited to the USAO and cannot bind any other
23   federal, state, local, or foreign prosecuting, enforcement,
24   administrative, or regulatory authority.
25                              DEFENDANT’S OBLIGATIONS
26        2.    Defendant agrees to:
27              a.    At the earliest opportunity requested by the USAO and
28   provided by the Court, appear and plead guilty to the offense in
     Case 2:18-cr-00814-DMG Document 67 Filed 08/29/21 Page 2 of 17 Page ID #:415



1    count one of the Indictment in United States v. Mays, No. 18-CR-814-

2    DMG, namely, possession with intent to distribute at least 500 grams

3    of a mixture and substance containing a detectable amount of

4    methamphetamine, in violation of 21 U.S.C. §§ 841(a)(1),

5    (b)(1)(A)(viii).

6               b.    Not contest facts agreed to in this agreement.

7               c.    Abide by all agreements regarding sentencing contained

8    in this agreement.

9               d.    Appear for all court appearances, surrender as ordered
10   for service of sentence, obey all conditions of any bond, and obey
11   any other ongoing court order in this matter.
12              e.    Not commit any crime; however, offenses that would be
13   excluded for sentencing purposes under United States Sentencing
14   Guidelines (“U.S.S.G.” or “Sentencing Guidelines”) § 4A1.2(c) are not
15   within the scope of this agreement.
16              f.    Be truthful at all times with the United States
17   Probation and Pretrial Services Office and the Court.
18              g.    Pay the applicable special assessment at or before the

19   time of sentencing unless defendant has demonstrated a lack of

20   ability to pay such assessments.

21              h.    Allow funds previously seized in connection with this

22   matter in the amount of $4,836.14, unless subject to forfeiture, to

23   be applied by the Court to pay, in order of application, any special

24   assessment, criminal fines, and costs that defendant is required to

25   pay, and execute papers as necessary to accomplish this application

26                              THE USAO’S OBLIGATIONS

27        3.    The USAO agrees to:

28              a.    Not contest facts agreed to in this agreement.

                                           2
     Case 2:18-cr-00814-DMG Document 67 Filed 08/29/21 Page 3 of 17 Page ID #:416



1                b.   Abide by all agreements regarding sentencing contained

2    in this agreement.

3                c.   At the time of sentencing, move to dismiss the

4    remaining count of the indictment as against defendant.           Defendant

5    agrees, however, that at the time of sentencing the Court may

6    consider any dismissed charge in determining the applicable

7    Sentencing Guidelines range, the propriety and extent of any

8    departure from that range, and the sentence to be imposed.

9                d.   At the time of sentencing, provided that defendant
10   demonstrates an acceptance of responsibility for the offense up to
11   and including the time of sentencing, recommend a two-level reduction
12   in the applicable Sentencing Guidelines offense level, pursuant to
13   U.S.S.G. § 3E1.1, and recommend and, if necessary, move for an
14   additional one-level reduction if available under that section.
15               e.   Recommend that defendant receive a two-level variance,
16   provided that the offense level used by the Court to determine
17   defendant’s Guidelines range is 31 or higher and provided that the
18   Court does not depart downward in offense level or criminal history

19   category.

20                               NATURE OF THE OFFENSE

21        4.     Defendant understands that for defendant to be guilty of

22   the offense charged in count one, namely, possession with intent to

23   distribute a mixture or substance containing a detectable amount of

24   methamphetamine, in violation of Title 21, United States Code,

25   Section 841(a)(1), the following must be true: (1) defendant

26   knowingly possessed methamphetamine; and (2) defendant possessed

27   methamphetamine with the intent to distribute it to another person.

28

                                           3
     Case 2:18-cr-00814-DMG Document 67 Filed 08/29/21 Page 4 of 17 Page ID #:417



1         5.    Defendant understands that for defendant to be subject to

2    the statutory maximum and statutory minimum sentence set forth below,

3    the government must prove beyond a reasonable doubt that defendant

4    possessed at least 500 grams of a mixture or substance containing a

5    detectable amount of methamphetamine.        Defendant admits that

6    defendant, in fact, possessed at least 500 grams of a mixture or

7    substance containing a detectable amount of methamphetamine.

8                                       PENALTIES

9         6.    Defendant understands that the statutory maximum sentence
10   that the Court can impose for a violation of Title 21, United States
11   Code, Section 841(a)(1), as charged in count one of the Indictment,
12   pursuant to Title 21, United States Code, Section 841(b)(1)(A)(viii),
13   is: life imprisonment; a lifetime period of supervised release; a
14   fine of $10,000,000 or twice the gross gain or gross loss resulting
15   from the offense, whichever is greatest; and a mandatory special
16   assessment of $100.
17        7.    Defendant understands that, absent a determination by the
18   Court that defendant’s case satisfies the criteria set forth in 18

19   U.S.C. § 3553(f), the statutory mandatory minimum sentence that the

20   Court must impose for a violation of Title 21, United States Code,

21   Sections 841(a), (b)(1)(A)(viii), is: 10 years’ imprisonment,

22   followed by a five-year period of supervised release, and a mandatory

23   special assessment of $100.

24        8.    Defendant understands that supervised release is a period

25   of time following imprisonment during which defendant will be subject

26   to various restrictions and requirements.         Defendant understands that

27   if defendant violates one or more of the conditions of any supervised

28   release imposed, defendant may be returned to prison for all or part

                                           4
     Case 2:18-cr-00814-DMG Document 67 Filed 08/29/21 Page 5 of 17 Page ID #:418



1    of the term of supervised release authorized by statute for the

2    offense that resulted in the term of supervised release.

3         9.    Defendant understands that, by pleading guilty, defendant

4    may be giving up valuable government benefits and valuable civic

5    rights, such as the right to vote, the right to possess a firearm,

6    the right to hold office, and the right to serve on a jury.

7    Defendant understands that he is pleading guilty to a felony and that

8    it is a federal crime for a convicted felon to possess a firearm or

9    ammunition.    Defendant understands that the conviction in this case
10   may also subject defendant to various other collateral consequences,
11   including but not limited to revocation of probation, parole, or
12   supervised release in another case and suspension or revocation of a
13   professional license.     Defendant understands that unanticipated
14   collateral consequences will not serve as grounds to withdraw
15   defendant’s guilty plea.
16        10.   Defendant understands that under 21 U.S.C. § 862a,
17   defendant will not be eligible for assistance under state programs
18   funded under the Social Security Act or Federal Food Stamp Act or for

19   federal food stamp program benefits, and that any such benefits or

20   assistance received by defendant’s family members will be reduced to

21   reflect defendant’s ineligibility.

22        11.   Defendant and his counsel have discussed the fact that, and

23   defendant understands that, if defendant is not a United States

24   citizen, the conviction in this case makes it practically inevitable

25   and a virtual certainty that defendant will be removed or deported

26   from the United States.      Defendant may also be denied United States

27   citizenship and admission to the United States in the future.

28   Defendant understands that while there may be arguments that

                                           5
     Case 2:18-cr-00814-DMG Document 67 Filed 08/29/21 Page 6 of 17 Page ID #:419



1    defendant can raise in immigration proceedings to avoid or delay

2    removal, removal is presumptively mandatory and a virtual certainty

3    in this case.    Defendant further understands that removal and

4    immigration consequences are the subject of a separate proceeding and

5    that no one, including his attorney or the Court, can predict to an

6    absolute certainty the effect of his conviction on his immigration

7    status.    Defendant nevertheless affirms that he wants to plead guilty

8    regardless of any immigration consequences that his plea may entail,

9    even if the consequence is automatic removal from the United States.
10                                    FACTUAL BASIS

11        12.   Defendant admits that defendant is, in fact, guilty of the

12   offense of count one, namely, possession with intent to distribute

13   500 grams or more of a mixture and substance containing a detectable

14   amount of methamphetamine, in violation of Title 21, United States

15   Code, Sections 841(a)(1), (b)(1)(A)(viii), to which defendant is

16   agreeing to plead guilty.      Defendant and the USAO agree to the

17   statement of facts provided below and agree that this statement of

18   facts is sufficient to support a plea of guilty to the charge

19   described in this agreement and to establish the Sentencing

20   Guidelines factors set forth in paragraph 14 below but is not meant

21   to be a complete recitation of all facts relevant to the underlying

22   criminal conduct or all facts known to either party that relate to

23   that conduct.

24        On or about November 1, 2018, in Los Angeles County, within the

25   Central District of California, defendant knowingly and intentionally

26   possessed at least 500 grams of a substance containing a detectable

27   amount of methamphetamine, a Schedule II controlled substance, with

28   the intent to distribute the methamphetamine to another person.

                                           6
     Case 2:18-cr-00814-DMG Document 67 Filed 08/29/21 Page 7 of 17 Page ID #:420



1    Specifically, officers of the Beverly Hills Police Department

2    conducted a traffic stop on defendant’s silver Chevy Traverse, which

3    contained approximately 2,222 grams of a substance containing a

4    detectable amount of methamphetamine, including 2,200.3 grams of

5    actual methamphetamine, and 983.2 grams of a substance containing a

6    detectable amount of fentanyl, that is N-phenyl-N-[1-(2-phenylethyl)-

7    4-piperidinyl] propanamide, in a black backpack which also contained

8    defendant’s prescription medicine and personal identification.

9    Defendant knowingly agreed to transport these controlled substances
10   from Barstow to Los Angeles, California and distribute them to
11   another person in exchange for a payment of approximately $5,000.
12   The methamphetamine was contained in five clear plastic bags
13   contained within a single, larger clear plastic bag.           The fentanyl
14   was impressed with the number “3” and contained in a vacuum-sealed
15   bag.    At all times, defendant knew that the substances he possessed
16   with intent to distribute were federally controlled substances.
17                                 SENTENCING FACTORS

18          13.   Defendant understands that in determining defendant’s

19   sentence the Court is required to calculate the applicable Sentencing

20   Guidelines range and to consider that range, possible departures

21   under the Sentencing Guidelines, and the other sentencing factors set

22   forth in 18 U.S.C. § 3553(a).       Defendant understands that the

23   Sentencing Guidelines are advisory only, that defendant cannot have

24   any expectation of receiving a sentence within the calculated

25   Sentencing Guidelines range, and that after considering the

26   Sentencing Guidelines and the other § 3553(a) factors, the Court will

27   be free to exercise its discretion to impose any sentence it finds

28

                                           7
     Case 2:18-cr-00814-DMG Document 67 Filed 08/29/21 Page 8 of 17 Page ID #:421



1    appropriate between the mandatory minimum and the maximum set by

2    statute for the crime of conviction.

3           14.   Defendant and the USAO agree to the following applicable

4    Sentencing Guidelines factors:

5         Base Offense Level: 1               36      U.S.S.G. §§ 2D1.1(a)(5),

6                                                                          (c)(2)

7    Defendant and the USAO reserve the right to argue that additional

8    specific offense characteristics, adjustments, and departures under

9    the Sentencing Guidelines are appropriate.         Defendant understands
10   that defendant’s offense level could be increased if defendant is a
11   career offender under U.S.S.G. §§ 4B1.1 and 4B1.2.          If defendant’s
12   offense level is so altered, defendant and the USAO will not be bound
13   by the agreement to Sentencing Guideline factors set forth above.
14          15.   Defendant and the USAO agree that:
15                a.   Defendant did not use violence or credible threats of
16   violence or possess a firearm or other dangerous weapon (or induce
17   another participant to do so) in connection with the offense charged
18   in count one;

19                b.   The offense charged in count one did not result in

20   death or serious bodily injury to any person; and

21   //

22   //

23

24

25
            As directed by U.S.S.G. § 2D1.1(c), and Application Note 8,
            1
26   Drug Equivalency Tables, the parties agree that the applicable drug
     quantity is 46,464 kilograms of converted drug weight, based on the
27   conversion and addition of the drug quantities set forth in the
     “FACTUAL BASIS” (that is, 983.2 grams of a mixture or substance
28   containing a detectable amount of fentanyl and 2,200.3 grams of
     actual methamphetamine).
                                      8
     Case 2:18-cr-00814-DMG Document 67 Filed 08/29/21 Page 9 of 17 Page ID #:422



1               c.    Defendant was not an organizer, leader, manager, or

2    supervisor of others in the offense charged in count one and was not

3    engaged in a continuing criminal enterprise.

4         16.   Because the safety valve criteria in U.S.S.G. § 5C1.2(a)(1)

5    has not been updated to match the language of 18 U.S.C. § 3553(f)(1),

6    if the Court determines that defendant’s case satisfies the criteria

7    in 18 U.S.C. § 3553(f), but does not satisfy the criteria for a two-

8    level reduction under U.S.S.G. § 2D1.1(b)(18) (referencing the

9    criteria set forth in U.S.S.G. § 5C1.2(a)(1)), the government will
10   recommend a two-level downward variance to defendant’s Sentencing
11   Guidelines range based on the factors set forth in 18 U.S.C.
12   § 3553(a).    By making any such recommendation, the government does
13   not waive any objection to the Court’s determination that the
14   criteria in 18 U.S.C. § 3553(f) have been satisfied.           If the
15   government makes a two-level variance recommendation as described
16   herein, defendant agrees not to seek a further reduced sentence
17   pursuant to 18 U.S.C. § 3582(c)(2) in the event the United States
18   Sentencing Commission amends U.S.S.G. § 5C1.2(a)(1) to match the

19   language of 18 U.S.C. § 3553(f)(1).

20        17.   Defendant understands that there is no agreement as to

21   defendant’s criminal history or criminal history category.

22        18.   Defendant and the USAO reserve the right to argue for a

23   sentence outside the sentencing range established by the Sentencing

24   Guidelines based on the factors set forth in 18 U.S.C. § 3553(a)(1),

25   (a)(2), (a)(3), (a)(6), and (a)(7).

26                         WAIVER OF CONSTITUTIONAL RIGHTS

27        19.   Defendant understands that by pleading guilty, defendant

28   gives up the following rights:

                                           9
     Case 2:18-cr-00814-DMG Document 67 Filed 08/29/21 Page 10 of 17 Page ID #:423



1                a.    The right to persist in a plea of not guilty.

2                b.    The right to a speedy and public trial by jury.

3                c.    The right to be represented by counsel –- and if

4    necessary have the Court appoint counsel -- at trial.           Defendant

5    understands, however, that, defendant retains the right to be

6    represented by counsel –- and if necessary have the Court appoint

7    counsel –- at every other stage of the proceeding.

8                d.    The right to be presumed innocent and to have the

9    burden of proof placed on the government to prove defendant guilty
10   beyond a reasonable doubt.
11               e.    The right to confront and cross-examine witnesses
12   against defendant.
13               f.    The right to testify and to present evidence in
14   opposition to the charges, including the right to compel the
15   attendance of witnesses to testify.
16               g.    The right not to be compelled to testify, and, if
17   defendant chose not to testify or present evidence, to have that
18   choice not be used against defendant.

19               h.    Any and all rights to pursue any affirmative defenses,

20   Fourth Amendment or Fifth Amendment claims, and other pretrial

21   motions that have been filed or could be filed.

22                          WAIVER OF APPEAL OF CONVICTION

23         20.   Defendant understands that, with the exception of an appeal

24   based on a claim that defendant’s guilty plea was involuntary, by

25   pleading guilty defendant is waiving and giving up any right to

26   appeal defendant’s conviction on the offense to which defendant is

27   pleading guilty.     Defendant understands that this waiver includes,

28   but is not limited to, arguments that the statutes to which defendant

                                           10
     Case 2:18-cr-00814-DMG Document 67 Filed 08/29/21 Page 11 of 17 Page ID #:424



1    is pleading guilty are unconstitutional, and any and all claims that

2    the statement of facts provided herein is insufficient to support

3    defendant’s plea of guilty.

4                    LIMITED MUTUAL WAIVER OF APPEAL OF SENTENCE

5          21.   Defendant gives up the right to appeal all of the

6    following: (a) the procedures and calculations used to determine and

7    impose any portion of the sentence; (b) the term of imprisonment

8    imposed by the Court; (c) the fine imposed by the Court, provided it

9    is within the statutory maximum; (d) to the extent permitted by law,
10   the constitutionality or legality of defendant’s sentence, provided
11   it is within the statutory maximum; (e) the term of probation or
12   supervised release imposed by the Court, provided it is within the
13   statutory maximum; and (f) any of the following conditions of
14   probation or supervised release imposed by the Court: the conditions
15   set forth in Second Amended General Order 20-04 of this Court; the
16   drug testing conditions mandated by 18 U.S.C. §§ 3563(a)(5) and
17   3583(d); and the alcohol and drug use conditions authorized by 18
18   U.S.C. § 3563(b)(7).

19         22.   The USAO agrees that, provided all portions of the sentence

20   are at or above any applicable statutory minimum and at or below the

21   statutory maximum specified above, the USAO gives up its right to

22   appeal any portion of the sentence.

23                            WAIVER OF COLLATERAL ATTACK

24         23.   Defendant also gives up any right to bring a post-

25   conviction collateral attack on the conviction or sentence, except a

26   post-conviction collateral attack based on a claim of ineffective

27   assistance of counsel, a claim of newly discovered evidence, or an

28   explicitly retroactive change in the applicable Sentencing

                                           11
     Case 2:18-cr-00814-DMG Document 67 Filed 08/29/21 Page 12 of 17 Page ID #:425



1    Guidelines, sentencing statutes, or statutes of conviction.

2    Defendant understands that this waiver includes, but is not limited

3    to, arguments that the statutes to which defendant is pleading guilty

4    are unconstitutional, and any and all claims that the statement of

5    facts provided herein is insufficient to support defendant’s plea of

6    guilty.

7                        RESULT OF WITHDRAWAL OF GUILTY PLEA

8          24.   Defendant agrees that if, after entering a guilty plea

9    pursuant to this agreement, defendant seeks to withdraw and succeeds
10   in withdrawing defendant’s guilty plea on any basis other than a
11   claim and finding that entry into this plea agreement was
12   involuntary, then (a) the USAO will be relieved of all of its
13   obligations under this agreement; and (b) should the USAO choose to
14   pursue any charge that was either dismissed or not filed as a result
15   of this agreement, then (i) any applicable statute of limitations
16   will be tolled between the date of defendant’s signing of this
17   agreement and the filing commencing any such action; and
18   (ii) defendant waives and gives up all defenses based on the statute

19   of limitations, any claim of pre-indictment delay, or any speedy

20   trial claim with respect to any such action, except to the extent

21   that such defenses existed as of the date of defendant’s signing this

22   agreement.

23                    RESULT OF VACATUR, REVERSAL OR SET-ASIDE

24         25.   Defendant agrees that if the count of conviction is

25   vacated, reversed, or set aside, both the USAO and defendant will be

26   released from all their obligations under this agreement.

27

28

                                           12
     Case 2:18-cr-00814-DMG Document 67 Filed 08/29/21 Page 13 of 17 Page ID #:426



1                             EFFECTIVE DATE OF AGREEMENT

2          26.   This agreement is effective upon signature and execution of

3    all required certifications by defendant, defendant’s counsel, and an

4    Assistant United States Attorney.

5                                  BREACH OF AGREEMENT

6          27.   Defendant agrees that if defendant, at any time after the

7    signature of this agreement and execution of all required

8    certifications by defendant, defendant’s counsel, and an Assistant

9    United States Attorney, knowingly violates or fails to perform any of
10   defendant’s obligations under this agreement (“a breach”), the USAO
11   may declare this agreement breached.        All of defendant’s obligations
12   are material, a single breach of this agreement is sufficient for the
13   USAO to declare a breach, and defendant shall not be deemed to have
14   cured a breach without the express agreement of the USAO in writing.
15   If the USAO declares this agreement breached, and the Court finds
16   such a breach to have occurred, then: (a) if defendant has previously
17   entered a guilty plea pursuant to this agreement, defendant will not
18   be able to withdraw the guilty plea, and (b) the USAO will be

19   relieved of all its obligations under this agreement.

20         28.   Following the Court’s finding of a knowing breach of this

21   agreement by defendant, should the USAO choose to pursue any charge

22   that was either dismissed or not filed as a result of this agreement,

23   then:

24               a.    Defendant agrees that any applicable statute of

25   limitations is tolled between the date of defendant’s signing of this

26   agreement and the filing commencing any such action.

27               b.    Defendant waives and gives up all defenses based on

28   the statute of limitations, any claim of pre-indictment delay, or any

                                           13
     Case 2:18-cr-00814-DMG Document 67 Filed 08/29/21 Page 14 of 17 Page ID #:427



1    speedy trial claim with respect to any such action, except to the

2    extent that such defenses existed as of the date of defendant’s

3    signing this agreement.

4                c.    Defendant agrees that: (i) any statements made by

5    defendant, under oath, at the guilty plea hearing (if such a hearing

6    occurred prior to the breach); (ii) the agreed to factual basis

7    statement in this agreement; and (iii) any evidence derived from such

8    statements, shall be admissible against defendant in any such action

9    against defendant, and defendant waives and gives up any claim under
10   the United States Constitution, any statute, Rule 410 of the Federal
11   Rules of Evidence, Rule 11(f) of the Federal Rules of Criminal
12   Procedure, or any other federal rule, that the statements or any
13   evidence derived from the statements should be suppressed or are
14   inadmissible.
15            COURT AND UNITED STATES PROBATION AND PRETRIAL SERVICES

16                                 OFFICE NOT PARTIES

17         29.   Defendant understands that the Court and the United States

18   Probation and Pretrial Services Office are not parties to this

19   agreement and need not accept any of the USAO’s sentencing

20   recommendations or the parties’ agreements to facts or sentencing

21   factors.

22         30.   Defendant understands that both defendant and the USAO are

23   free to: (a) supplement the facts by supplying relevant information

24   to the United States Probation and Pretrial Services Office and the

25   Court, (b) correct any and all factual misstatements relating to the

26   Court’s Sentencing Guidelines calculations and determination of

27   sentence, and (c) argue on appeal and collateral review that the

28   Court’s Sentencing Guidelines calculations and the sentence it

                                           14
     Case 2:18-cr-00814-DMG Document 67 Filed 08/29/21 Page 15 of 17 Page ID #:428



1    chooses to impose are not error, although each party agrees to

2    maintain its view that the calculations in paragraph 14 are

3    consistent with the facts of this case.         While this paragraph permits

4    both the USAO and defendant to submit full and complete factual

5    information to the United States Probation and Pretrial Services

6    Office and the Court, even if that factual information may be viewed

7    as inconsistent with the facts agreed to in this agreement, this

8    paragraph does not affect defendant’s and the USAO’s obligations not

9    to contest the facts agreed to in this agreement.
10         31.   Defendant understands that even if the Court ignores any
11   sentencing recommendation, finds facts or reaches conclusions
12   different from those agreed to, and/or imposes any sentence up to the
13   maximum established by statute, defendant cannot, for that reason,
14   withdraw defendant’s guilty plea, and defendant will remain bound to
15   fulfill all defendant’s obligations under this agreement.            Defendant
16   understands that no one –- not the prosecutor, defendant’s attorney,
17   or the Court –- can make a binding prediction or promise regarding
18   the sentence defendant will receive, except that it will be between

19   the statutory mandatory minimum and the statutory maximum.

20                              NO ADDITIONAL AGREEMENTS

21         32.   Defendant understands that, except as set forth herein,

22   there are no promises, understandings, or agreements between the USAO

23   and defendant or defendant’s attorney, and that no additional

24   promise, understanding, or agreement may be entered into unless in a

25   writing signed by all parties or on the record in court.

26   //

27   //

28

                                           15
Case 2:18-cr-00814-DMG Document 67 Filed 08/29/21 Page 16 of 17 Page ID #:429
Case 2:18-cr-00814-DMG Document 67 Filed 08/29/21 Page 17 of 17 Page ID #:430
